416 F.2d 1052
UNITED STATES of America, Appellee,v.Michael Eugene HORTON, Appellant.
No. 13439.
United States Court of Appeals Fourth Circuit.
Argued October 7, 1969.
Decided October 14, 1969.

Charles B. Mann, Petersburg, Va. (Court-appointed counsel) for appellant.
David G. Lowe, Asst. U. S. Atty., (Brian P. Gettings, U. S. Atty., on brief) for appellee.
Before SOBELOFF, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The appellant's conviction for assault with a dangerous weapon with intent to do bodily harm, 18 U.S.C. § 113, rests in part upon his statement made to the police after he was duly warned of his constitutional rights. He challenges the admission of his statement made under Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963), but we think the defendant fails to bring himself within the rule of that case. United States v. Close, 349 F.2d 841 (4th Cir. 1965).


2
Affirmed.